Citation Nr: 0718062	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 indicates that his principal MOS 
during service was disbursing clerk with a related civilian 
occupation of audit clerk.  He was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His service 
personnel records show he served in Vietnam from March 1970 
to February 1971 with the First Force Service Regiment/Force 
Logistic Command.  

A review of the evidence of record, including the veteran's 
written statements and testimony, reveals that his claimed 
stressors include: (1) arriving at the DaNang Airport during 
a rocket attack; (2) seeing Vietnamese soldiers begin firing 
into the water under the bridge he was crossing in a Jeep; 
(3) witnessing a large crowd of Vietnamese civilians with 
apparent dead bodies while riding in a Marine bus enroute to 
"Freedom Hill;" (4) being put on high alert on several 
occasions at his base with incoming rockets and waiting in 
bunkers during such alerts; (5) witnessing a fellow Marine 
injured in a shower by razors and glass inserted in a bar of 
soap and (5) performing "KIA" record processing.  

Although the record indicates that the rating specialist at 
the RO found the evidence of record inadequate to establish 
the veteran' alleged stressors, there is no evidence that any 
attempts were made to obtain more adequate evidence or to 
attempt to corroborate the evidence the veteran did provide.  
In some instances, the veteran has provided specific dates 
and locations of alleged incidents and has provided 
information that may be verifiable.  Therefore, the RO should 
attempt to verify the veteran's alleged stressors through all 
available sources, to include contacting the Marine Corps 
Historical Center (MCHC) and an attempt should be made to 
obtain any relevant records from the Operational Reports for 
the First Force Service Regiment/Force Logistic Command 
during the veteran's assignment to the facility.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The RO 
should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the MCHC, at 
the Marines Corps University Archive, 
Gray Research Center, 2040 Broadway 
Street, Quantico, Virginia  22134-5107, 
with the above-mentioned summary of the 
veteran's stressors and a copy of his DD 
214 and any other appropriate service 
personnel records should be sent to the 
Research Center.  The Research Center 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The Research Center should 
also be requested to furnish the unit 
history and operational reports for the 
unit the veteran was assigned to while in 
Vietnam, for the period during which he 
served with such unit.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




